UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6274



ANDREI ROYSTER,

                                            Plaintiff - Appellant,

          versus


D. L. DOVE, Warden; J. A. SERRANO, Dr.; L.
FUERTES ROSARIO, Medical Director; YATES,
Associate Warden,

                                           Defendants - Appellees.



                            No. 02-6488



ANDREI ROYSTER,

                                            Plaintiff - Appellant,

          versus


D. L. DOVE, Warden; J. A. SERRANO, Dr., L.
FUERTES ROSARIO, Medical Director; YATES,
Associate Warden,

                                           Defendants - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-01-576-2-23)
Submitted:   June 20, 2002                Decided:   June 26, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrei Royster, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Andrei   Royster   appeals   from    the   district   court’s   orders

denying relief in his action filed under Bivens v. Six Unknown

Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

alleging inadequate medical care.        We have reviewed the record and

the district court’s opinions accepting the magistrate judge’s

recommendations and find no reversible error.         Accordingly, while

we grant Royster’s motion to file a supplemental brief, we affirm

on the reasoning of the district court.         See Royster v. Dove, No.

CA-01-576-2-23 (D.S.C. filed Jan. 11, 2002 and entered Jan. 15,

2002; Feb. 28, 2002).    Additionally, we deny Royster’s motion for

injunctive relief. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                   3